Negrón Soto, Juez Ponente
*811TEXTO COMPLETO DE LA RESOLUCION
Se recurre de una determinación del Director de la Oficina de Permisos del Municipio Autónomo de Ponce en el caso número 97-63-A-618-UPPD emitida el 4 de agosto de 1997 y notificada el 12 de agosto siguiente. El 29 de agosto del presente año la recurrente presentó una moción de reconsideración, que a la fecha de la presentación de este recurso de revisión, 26 de septiembre de 1997, no había sido resuelta. Se impugna la determinación del Municipio Autónomo de Ponce al autorizar parcialmente un desarrollo turístico-residencial en el sector Las Cucharas.
Procede devolver el expediente al Tribunal de Primera Instancia por ser ese Foro el que tiene competencia para atender el recurso presentado.
La Sección 1.3 de la Ley de Procedimiento Administrativo Uniforme, en lo sucesivo L.P.A.U., Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2102 (a), excluyó en su definición de "agencia administrativa" a los gobiernos municipales o sus entidades o corporaciones. Por consiguiente, la L.P.A.U. no aplica a los municipios, ya que los trata en forma distinta a las agencias administrativas. Asoc. de Residentes de Linda Gardens, Inc. v. Municipio de Guaynabo, 95 J.T.S. pág. 105, 1094.
El Artículo 15.002, inciso (a), de la Ley de Municipios Autónomos, Ley Núm. 81 de 30 de agosto de 1991, 21 L.P.R.A. see. 4702, dispone que el Tribunal Superior -hoy Tribunal de Primera Instancia-entenderá y resolverá, con exclusividad, a instancia de la parte perjudicada, entre otros asuntos: revisar cualquier acto administrativo de cualquier funcionario u organismo municipal. Estipula, finalmente, que este recurso "...sólo podrá instarse dentro de los veinte (20) días siguientes a la fecha..." en que el acto administrativo se realizó.
Ante estas claras disposiciones de ley no le aplica a los municipios el Artículo 4.002 (g) de la Ley de la Judicatura de 1994, según enmendada, 4 L.P.R.A. see. 22 k, ya que el mismo se refiere sólo a recursos de revisión sobre decisiones de agencias administrativas de acuerdo a la L.P.A.U. A esos efectos, véase la Resolución del 14 de octubre de 1997 en el caso Núm. KLAA-96-00348 de José Luis Alicea de Jesús v. Municipio Autónomo de Ponce emitida por este panel de jueces.
En atención a lo anteriormente expresado se ordena remitir al Tribunal de Primera Instancia, Sala Superior de Ponce, el expediente del presente recurso para su pronta adjudicación.
Lo acuerda el Tribunal y lo certifica la Secretaria General.
Aida Ileana Oquendo Graulau
Secretaria General